Citation Nr: 1713486	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  16-23 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. The appeal was certified to the Board by the RO in Los Angeles, California. 

In June 2016, the Veteran submitted additional medical evidence. The automatic waiver provision applies. See 38 U.S.C.A. § 7105(e) (West 2014).

In January 2017, the Board remanded the appeal so that a videoconference hearing could be scheduled. The requested hearing was scheduled for March 20, 2017 and the Veteran failed to report. He has not requested to reschedule this hearing or provided good cause for his absence. The hearing request is considered withdrawn. See 38 C.F.R. § 20.704(d) (2016).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2016, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating. The Veteran disagreed with the decision and perfected this appeal. 

The rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a) (2016).

In support of his claim, the Veteran submitted private audiology reports dated in June 2015 and June 2016. The 2015 report indicates that speech discrimination testing was conducted with the W-22 word list and thus, this report is not adequate for rating purposes. The 2016 report specifically states that the Veteran needs the Maryland CNC test for VA purposes and indicates that this recorded list was used for speech discrimination testing. Notwithstanding, the Board is unable to interpret these results. That is, scores for the right ear are listed as 100 percent and 19 percent and scores for the left ear are listed as 96 percent and 20 percent. Additionally, the Board is unable to interpret the graphical audiogram due to unclear results.

On review, the Board finds that further clarification is needed as to this private audiology report. See Kelly v. Brown, 7 Vet. App. 471 (1995); Savage v. Shinseki, 24 Vet. App. 259 (2011) (When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed.")

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining any appropriate authorization from the Veteran, contact the private audiologist who conducted the June 2016 audiogram and request clarification of the report. Specifically, the audiologist should be asked to (1) provide the audiometric examination results for each ear in a numerical report, as opposed to a graphed report; and (2) indicate which percentage scores most accurately reflect the results of the Maryland CNC test for each ear. 

2. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to an initial compensable rating for bilateral hearing loss. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




